Citation Nr: 1114534	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-30 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to November 1988 and from October 1990 to May 1991, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran testified before the Board in August 2009.  In an October 2009 decision, the Board reopened the claim and then remanded it for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Although the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

The evidence of record shows that in October 2008, a private physician suggested that the Veteran endorsed nightmares, flashbacks, and an exaggerated startle response related to memories of her service that were consistent with a diagnosis of PTSD that met the DSM-IV criteria.  38 C.F.R. § 4.125(a) (2010); Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Similarly, VA treatment records dated from June 1992 to November 1994 show a diagnosis of PTSD and diagnoses of an adjustment disorder with mixed events related to the Veteran's father and a mood disorder.  Those diagnoses were primarily based on the mental impact of the death of the Veteran's father while she was in service in addition to the nightmares and flashbacks that she suffered due to the events that she witnessed in service.  

However, on VA examination in January 1995 and June 2007, the examiners determined that the Veteran failed to endorse PTSD symptoms consistent with the DSM-IV criteria.  The January 1995 VA examiner did not explain why the Veteran failed to meet the criteria for PTSD.  The June 2007 VA examiner, while explaining that the Veteran did not endorse "behavioral, social changes, re-experiencing and heightened physiological arousal due to service," did not address the Veteran's private treatment records that showed a diagnosis of PTSD and the Veteran's lay statements that she has experienced nightmares, flashbacks, and responses to noises which sound like sirens for many years, nor did the examiner address the Veteran's ongoing guilt that she could not come home when her father was ill and the difficult time she had traveling to and from her base in Saudi Arabia while trying to get to her father.

The Board therefore remanded the claim for service connection for an acquired psychiatric disorder, to include PTSD, in October 2009 for a VA examination and opinion to obtain an adequate explanation as to why the Veteran's symptoms did not meet each of the diagnostic criteria for PTSD and to determine whether the Veteran's diagnosed depression was related to her period of active service.  On VA examination in April 2010, the examiner found that the Veteran did not meet the DSM-IV criteria for PTSD because she had no "behavioral, social changes, re-experiencing and heightened physiological arousal due to service."  It was also noted that the examiner's June 2007 VA examination report had found no evidence of PTSD.  The examiner diagnosed the Veteran with major depression and opined that it was not likely related to service.  Although the examiner opined that the Veteran's depression was not likely related to service, no rationale was provided for that opinion.  Additionally, the VA examiner's opinion that the Veteran did not meet the DSM-IV criteria for PTSD because she had no "behavioral, social changes, re-experiencing and heightened physiological arousal due to service" was exactly the same as the June 2007 VA opinion that was found to be inadequate by the Board.  The lack of an opinion addressing the Veteran's private treatment records showing a PTSD diagnosis and the Veteran's lay statements regarding her PTSD symptoms as well as the lack of a rationale for why the Veteran's depression was not related to service renders the April 2010 VA opinion inadequate because of the failure to provide the complete opinion requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's acquired psychiatric disorder, to include PTSD, is related to her period of service, the Board finds that a remand for an additional opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination with an examiner who has not previously examined her to determine whether any current psychiatric disorder, to include PTSD, is related to service.  The examiner should review the claims folder and the examination report should note that review.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.  The rationale for any opinions expressed should be provided.  

a.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD and should specifically state whether or not each criterion for a diagnosis of PTSD pursuant to DSM-IV is met, providing a detailed rationale for why each criterion is or is not met with consideration of the private medical records.  Any further indicated special studies, including psychological studies, should be accomplished.

b.  If a diagnosis of PTSD is appropriate, the examiner should specify whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD and whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found to be sufficient to produce PTSD by the examiner.  

c.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (50 percent probability or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service.
 
 2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  
 
The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


